DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 35-54 are pending in the application.
Applicant’s claim listing filed on June 21, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 35-42 and 51-54 in the reply filed on June 21, 2022 is acknowledged.
Claims 43-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.

Priority
This application claims domestic priority under 35 U.S.C. § 119(e) to US provisional application no. 62/682,631, filed on June 8, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
The listing of references in the specification (pp. 56-59) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The phrase “inducible potassium inward rectifier channel” in claims 35 and 51 is interpreted in light of the specification as meaning a potassium inward rectifier channel whose expression is under the control of an inducible promoter.
In view of the recitation of the grammatically indefinite article “a” in the phrase “a sequence”, the recitation of “a sequence that is at least 80% identical to a sequence from KCNJ2” in claim 41 is interpreted as any two or more contiguous nucleotides of the sequence of a KCNJ2 gene. According to the specification, KCNJ2 gene encodes Kir2.1 (p. 3, lines 17-18). 

Claim Objections
Claim 41 is objected to in the recitation of “from KCNJ2” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “from a KCNJ2 gene”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 36 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Given that “Kir” is an abbreviation for a potassium inward rectifier channel, claim 36 does not further limit claim 35. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-42 and 51-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2008/040027 A2; cited on Form PTO-892; hereafter “Li”) as evidenced by GenBank Accession Number AF153819 (2001; cited on the IDS filed on February 22, 2022) and “Section 510(k) K993414” (April 2000, 7 pages; cited on Form PTO-892). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
Claims 35-42 are drawn to a cell comprising a nucleic acid encoding an inducible potassium inward rectifier channel.
Claims 51-53 are drawn to a system for testing the cardiac safety of a drug, the system comprising: 
i) a cell expressing an inducible potassium inward rectifier channel; and
ii) a cellular electrophysiology measurement system.
Regarding claims 35 and 36, the reference of Li discloses a cell that comprises a vector with a polynucleotide of interest including a Kir2.1 gene, wherein the modified cell expresses the Kir2.1 gene (p. 31, line 14 to p. 32, line 20; paragraph bridging pp. 40-41). 
Regarding claims 37-39, Li discloses the cell to be modified includes stem cells and cardiomyocytes (p. 26, lines 1-16). 
Regarding claim 40, Li discloses that gene expression levels may be controlled by an inducible promoter system (p. 32, lines 18-19). 
Regarding claim 41, Li cites to GenBank Accession Number AF153819 for gene sequence (p. 11, lines 18-20). The evidentiary reference of GenBank Accession Number AF153819 discloses a nucleotide sequence of the human KCNJ2 gene and is cited in accordance with MPEP 2131.01.III to show that the sequence of GenBank Accession Number AF153819 has at least 80% sequence identity to a sequence from KCNJ2. 
Regarding claim 42, Li discloses a doxycycline-inducible expression system (p. 45, lines 16-27) and discloses transfecting a stem cell with a vector comprising a Kir2.1 gene and controlling expression of the Kir2.1 gene with doxycycline (p. 45, line 28 to p. p. 46, line 11). 
Regarding claim 51, Li discloses measuring the electrophysiology of the cell using, e.g., a voltage clamp (p. 9, lines 8-20) or a CardioLabTM electrophysiological system (p. 46, lines 26-31). The recitation of “for testing the cardiac safety of a drug” is interpreted as an intended use and does not additionally limit the claim beyond the recited “cell” and “cellular electrophysiology measurement system” components of the claimed system. 
Regarding claim 52, in addition to the disclosures regarding claim 42 above, Li further discloses injecting the stem cells into the hearts of female swine (p. 46, lines 15-24) and receiving intracardiac recordings using a CardioLabTM electrophysiological system (p. 46, lines 26-31). Li discloses pre-treatment of the animals with doxycycline before injection and continuing to treat the animals with doxycycline after transplantation during the course of experiments (p. 46, lines 9-11). Doxycycline is considered to be “an inducer composition” in claim 52.
Regarding claim 53, as stated above, Li discloses obtaining intracardiac recordings using CardioLabTM electrophysiological system (p. 46, lines 26-31) and shows a representative electrocardiogram (ECG) tracing of swine injected with stem cells expressing Kir2.1 (Figure 5A). Li does not disclose CardioLabTM electrophysiological system comprises a software component configured to perform a method comprising measuring a physiological phenotype of said cell. The evidentiary reference of “Section 510(k) K993414” is cited in accordance with MPEP 2131.01.III to show that CardioLabTM electrophysiological system acquires ECG signals, direct cardiac signals, and pressure recordings that can be used to derive physiological parameters (p. 2, middle) and comprises software that functions in data acquisition and display, data storage, and reporting of data (p. 2, top). Given that ECG records the electrical activity of the heart, Li’s obtaining intracardiac recordings using CardioLabTM electrophysiological system including an ECG tracing is considered to be encompassed by “a software component configured to perform a method comprising measuring a physiological phenotype” in claim 53. 
Therefore, Li anticipates claims 35-42 and 51-53 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Li (supra) in view of “Section 510(k) K993414” (supra).
Claim 54 is drawn to the system of claim 51 further comprising a software component configured to perform a method comprising measuring a physiological phenotype of said cell in the presence and absence of a drug.
The relevant disclosures of Li as applied to claims 35-42 and 51-53 are set forth above. 
Regarding claim 54, in addition to the disclosures regarding claim 53 above, Li further discloses intracardiac recordings of swine injected with stem cells expressing Kir2.1 with or without isoproterenol (p. 5, lines 3-5; p. 47, lines 14-17) and provides a visual display of representative ECG tracings to compare the results with or without isoproterenol (Figure 5A). Isoproterenol is considered to be a “drug” in claim 54.
“Section 510(k) K993414” teaches that CardioLabTM electrophysiological system acquires ECG signals, direct cardiac signals, and pressure recordings that can be used to derive physiological parameters (p. 2, middle) and comprises software that functions in data acquisition and display, data storage, and reporting of data (p. 2, top).
In view of the teachings of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a software component configured to perform a method comprising comparing the intracardiac recordings of swine injected with stem cells expressing Kir2.1 with or without isoproterenol. One would have been motivated to and would have had a reasonable expectation of success to do this because “Section 510(k) K993414” taught CardioLabTM electrophysiological system comprises software that functions in data acquisition and display, data storage, and reporting of data and Li discloses using CardioLabTM electrophysiological system to obtain intracardiac recordings and provide a visual display of representative ECG tracings to compare the results with or without isoproterenol. Therefore, the system of claim 54 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
de Boer et al. (Med. Biol. Eng. Comput. 44:537-542, 2006) discloses cells stably expressing Kir2.1 (p. 539, column 2, middle) and discloses producing cells in which Kir2.1 is placed under the control of an inducible promoter (p. 541, column 2, middle). 
Blank et al. (Curr. Stem Cell Res. Ther. 4:23-33, 2009) discloses generating stem cells containing Kir2.1 under an inducible promoter (paragraph bridging pp. 30-31).
Wiznerowicz et al. (J. Virol. 77:8957-8961, 2003) discloses a doxycycline-inducible expression system (p. 8958, Figure 2).
	Zhou et al. (Stem Cells 25:779-789, 2007) discloses a doxycycline-inducible expression system for inducing transgene expression in stem cells (p. 779, Abstract).

Conclusion
Status of the claims:
Claims 35-54 are pending.
Claims 43-50 are withdrawn from consideration.
Claims 35-42 and 51-54 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656